Opinion filed July 3, 2014




                                      In The


        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-14-00134-CR & 11-14-00135-CR
                                   ___________

                 CHRISTOPHER B. WOOTEN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                         On Appeal from the County Court
                               Howard County, Texas
                       Trial Court Cause Nos. 34,808 & 35,423


                       MEMORANDUM OPINION
       In each case, Christopher B. Wooten has filed a pro se notice of appeal. We
dismiss the appeals.
       The clerk of this court wrote Wooten on May 29, 2014, and informed him
that it did not appear that the trial court had entered an appealable order in either
case. We requested that Wooten respond on or before June 16, 2014, and show
grounds to continue the appeals. Wooten has filed responses, but he has not shown
grounds upon which the appeals may continue.
      When Wooten filed these appeals, he complained that his applications for
writ of habeas corpus had been improperly forwarded to the district clerk for filing.
The records on appeal show that Wooten’s applications for writ of habeas corpus,
in which he seeks relief from two 1986 convictions for misdemeanor driving while
intoxicated, have now been filed in the county court. See TEX. CODE CRIM. PROC.
ANN. arts. 11.05, 11.09 (West 2005), art. 11.072 (West Supp. 2013). The county
court, however, has not yet acted upon Wooten’s applications.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). This court has
jurisdiction to hear appeals from the grant or denial of an application for writ of
habeas corpus sought under Article 11.072 or Article 11.09. See CRIM. PROC.
art. 11.072, § 8; TEX. R. APP. P. 31; Ex parte Villanueva, 252 S.W.3d 391 (Tex.
Crim. App. 2008); Ex parte Schmidt, 109 S.W.3d 480 (Tex. Crim. App. 2003).
Because the time for the State to file a response and for the county court to act
upon Wooten’s applications had not expired at the time that Wooten filed these
appeals and because the county court has not yet acted upon Wooten’s
applications, we dismiss the appeals. We have no jurisdiction to entertain these
appeals until the county court issues an order granting or denying the relief sought
in Wooten’s applications. Flores v. State, 08-10-00063-CR, 2010 WL 1620959
(Tex. App.—El Paso Apr. 22, 2010) (mem. op., not designated for publication)
(holding that trial court’s refusal to rule on an appellant’s application for writ of
habeas corpus is not appealable); see also CRIM. PROC. art. 11.072, § 8; Villanueva,
252 S.W.3d at 396.




                                         2
      The appeals are dismissed for want of jurisdiction.


                                                   PER CURIAM


July 3, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3